Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment, Remarks and Terminal Disclaimer filed 31 March 2021. Claims 1-20 remain pending and presently under consideration in this application. 
Terminal Disclaimer
The terminal disclaimer filed on 31 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application serial no. 16/987,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 31 March 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    236
    200
    media_image1.png
    Greyscale
 and “X represents a hydrogen atom or a non-metal atom of Groups 14 to 16 to which a substituent may be bonded” (emphasis added); the scope of the protection sought is not clear since the “X” in Ar-3 has a double bond, and hydrogen is monovalent. Claim fails to particularly point out and distinctly claim the definition of “Ar-3”.
Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because some of the bonds (single vs. double) and some of the substituents in the structural formulae are unclear on, for instance, pages including, but not limited to 13-16, 24 and 26, and the number or nature of the amendments render it difficult to arrange the papers for printing or copying, 37 CFR 1.125.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722